United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3962
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Robert Charles Gutz,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 29, 2010
                                 Filed: July 23, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Pursuant to a written plea agreement, Robert Gutz pleaded guilty to possessing
methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B); and to possessing a firearm in furtherance of a drug-trafficking offense, in
violation of 18 U.S.C. § 924(c)(1)(A), (c)(2). The district court1 sentenced him to 180
months in prison, and Gutz appeals. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967); counsel has also filed a letter
pursuant to Federal Rule of Appellate Procedure 28(j) suggesting that we hold this

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
appeal in abeyance until the Supreme Court has decided two cases for which certiorari
has been granted.

       Upon careful review, we conclude that the issues raised in the Anders brief fall
within the scope of a valid appeal waiver that was contained in Gutz’s plea agreement,
that Gutz knowingly and voluntarily entered into the plea agreement and the appeal
waiver, and that enforcing the appeal waiver would not result in a miscarriage of
justice--even taking into consideration the cases pending before the Supreme Court.
See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(discussing enforceability of appeal waiver; appeal waivers are contractual agreements
between defendant and government that should not be easily voided by courts;
miscarriage of justice exception is narrow and will not be allowed to swallow general
rule that waivers of appellate rights are valid); see also United States v. Estrada-
Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver
in Anders case).

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss the
appeal.
                     ______________________________




                                         -2-